VAUGHN, Judge.
Defendant’s only assignment of error is to the entry of the judgments. Defendant concedes that the only question presented by his broadside exception is whether or not an error of law appears on the face of the record. We have examined the warrants and indictment under which defendant was charged and have found them adequate in form and sufficient to support the judgments. The record discloses that both Judge Martin and Judge McLean adequately and thoroughly examined defendant before accepting his pleas of guilty and determined that they were freely and understanding^ entered. The order revoking probation contains findings of fact based on competent evidence which support the court’s conclusion that defendant wilfully and without lawful excuse violated the terms and conditions of the probation judgment. No error appears on the face of the record. The judgment from which defendant appealed is affirmed.
Affirmed.
Judges Hedrick and Baley concur.